UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1071


In re: JOHN DOE,

                    Petitioner.



                On Petition for Writ of Mandamus. (7:95-cr-00076-H-1)


Submitted: April 24, 2020                                         Decided: May 28, 2020
                               Amended: November 4, 2020


Before GREGORY, Chief Judge, and WYNN and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


John Doe, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Doe petitions for a writ of mandamus, alleging that the district court has unduly

delayed ruling on a motion in his criminal case. He seeks an order from this court directing

the district court to act. Our review of the district court’s docket reveals that the district

court granted in part and denied in part Doe’s motion on March 11, 2020. Accordingly,

because the district court has recently ruled on the motion, we deny the mandamus petition

as moot. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                        PETITION DENIED




                                              2